399 So.2d 444 (1981)
Ronald L. BANTA, Loretta Banta and Camden Fire Insurance Association, Appellants,
v.
Madeline B. ROSIER and William H. Rosier, Her Husband, Insurance Company of North America, County of Volusia and City of Daytona Beach, Appellees.
No. 80-47.
District Court of Appeal of Florida, Fifth District.
June 3, 1981.
*445 James A. Scott, Jr., Janet L. Brown and Raymond A. Haas of Haas, Boehm, Brown & Rigdon, P.A., Daytona Beach, for appellants.
Elsie T. Apthorp and David C. Chafin, Orlando, for appellee County of Volusia.
Alfred A. Green, Jr., Daytona Beach, for appellees City of Daytona Beach and Insurance Co. of North America.
No appearance for appellees Rosier.
DAUKSCH, Chief Judge.
This is an appeal from an order granting a judgment on the pleadings. The appellant is attempting to allege a governmental body is liable for injuries suffered as a result of the government's negligence. The complaint is deficient in part in that it pleads matters which are obviously within the "planning level of decision-making" of the government. Commercial Carrier Corp. v. Indian River County, 371 So.2d 1010 (Fla. 1979). For instance, it alleges an intersection was improperly designed. The complaint is also deficient because, although it alleges a breach of "operational duties," it only alleges those breaches in conclusionary terms and not specifically. Suspecting, but without knowing at all, that appellant may be able to properly allege a cause of action, we reverse the judgment on the pleadings in order to give the appellant one last chance to plead sufficient operative facts to state a cause of action; that is, to allege negligence on the part of the government in an operational level decision or conduct. Commercial Carrier. See also City of Tamarac v. Garchar, 398 So.2d 889 (Fla. 4th DCA 1981); Payne v. Palm Beach County, 395 So.2d 1267 (Fla. 4th DCA 1981); A.L. Lewis Elementary School v. Metropolitan Dade City, 376 So.2d 32 (Fla. 3d DCA 1979); Ferla v. Metropolitan Dade County, 374 So.2d 64 (Fla. 3d DCA 1979).
REVERSED AND REMANDED.
FRANK D. UPCHURCH, Jr., and SHARP, JJ., concur.